Title: Letter of Recommendation for Richard Ware from James C. Fisher, Edward Burd, John Vaughan, and John Read, 17 March 1819
From: Ware, Richard,Fisher, James Cowles,Burd, Edward,Vaughan, John,Read, John
To: 


          An advertisement having been published in a number of Newspapers, by Nelson Barksdale, Proctor of the University of Virginia, encouraging the applications of Mechanics of all kinds for employment in the erection of an edifice for that institution, Richard Ware, of the City of Philadelphia, Carpenter, is desirous to obtain from the Subscribers that recommendation of his character and capacity which is expressly required. We do not hesitate, therefore, to State that he has long been held in high estimation as a workman of intelligence, skill, and fidelity; that many of the handsomest and best buildings of our city have been of his construction; and that we Should deem him in every way worthy to be employed, and competent, as a carpenter, to assist in the contemplated Structure.
          Philadelphia 17. March 1819.
          
            James C, FisherEdw BurdJno VaughanJohn Read
          
        